Coopee, O. J.,
delivered the opinion of the court.
We can perceive no reason why a different rule should apply to bills of exception taken to the action of a board of supervisors than that which was announced in the ease of Savings Bank v. Johnson, 56 Miss. 125, in reference to those taken in the circuit courts, viz.: that they must be taken during the term unless by consent of parties, or under an order of the court, to be evidenced by the record proper or by a recital in the bill itself, the time, for presenting it is extended into the following vacation. The bill in this case was not taken during the term nor was there any permission of the court or consent of parties that it might be taken in vacation.

The appeal was, therefore, properly dismissed, and the judgment is affirmed.